Citation Nr: 0707828	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder.

2. Entitlement to service connection for muscle 
deterioration.

3. Entitlement to service connection for fainting spells.

4. Entitlement to service connection for a genitourinary 
disorder claimed as chronic bladder infection, the result of 
prostate cancer.

5. Entitlement to service connection for bilateral hearing 
loss.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1961 to October 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2005, the Board remanded the appeal to the RO to 
obtain additional information.  

The issue previously characterized as service connection for 
chronic bladder infection, claimed to be the result of 
prostate cancer has been rephrased as indicated on the title 
page, for facility. The Board intimates no prejudice to the 
veteran in recharacterizing the issue as indicated.
  
In November 2006, the Board sent a letter to the veteran 
requesting a response clarifying his desire to attend a 
personal hearing, and to appoint an accredited representative 
in light of information indicating that his attorney had 
died. The veteran did not respond to this request and the 
Board will proceed with this decision as though the veteran 
desires neither a personal hearing nor another 
representative. 

The issues of service connection for a chronic bladder 
infection, claimed to be the result of prostate cancer, and 
service connection for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1. A rating decision of August 1994 denied the claim of 
service connection for a skin disorder secondary to exposure 
to Agent Orange; that decision became final in the absence of 
a timely appeal.

2. The evidence received since the August 1994 rating 
decision is cumulative and redundant and it does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a skin disorder.

3.  Competent medical evidence of a muscle deterioration 
disability is not currently shown.

4.  Competent medical evidence of a fainting spell disability 
is not currently shown.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denial of service 
connection for a skin disorder is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. Evidence received since the August 1994 rating decision, 
which denied service connection for a skin disorder, is not 
new and material, and the claim is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2006).

3.  A muscle deterioration disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4. A fainting spell disability was not incurred in or 
aggravated by service.       
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material evidence has been Received to 
Reopen the Claim of Service Connection for a Skin Disorder

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a skin disorder, it 
is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented. Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Service connection for skin and stomach disorders secondary 
to exposure to Agent Orange were denied in an August 1994 
rating decision. Regarding service connection for a skin 
disorder, the rating decision considered the veteran's 
service records and post-service medical records. A post-
service medical examination revealed no skin condition.  It 
was determined by the RO that service connection for a skin 
disorder was not supported by the evidence of record. The RO 
forwarded notification of the denial to the veteran's last 
known address in September 1994. The rating denial letter was 
returned to the RO indicating that the veteran did not live 
at the address. The veteran failed to inform VA of his 
correct address. See Jones (Raymond) v. West, 12 Vet. App. 98 
(1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(describing duty of veteran to keep VA apprised of his 
whereabouts). A timely notice of disagreement or substantive 
appeal was not received.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  The 
August 1994 rating denial of service connection for a skin 
disorder became final in the absence of a timely substantive 
appeal.

The veteran attempted to reopen his claim of service 
connection for a skin disorder in October 2001. The evidence 
that has been received primarily consists of 2001 and 2002 VA 
medical records indicating treatment for unrelated physical 
disorders.  Periodic medical examinations during that time 
are absent for any skin abnormalities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Service 
connection for certain chronic diseases will be presumed if 
they are manifest to a compensable degree within one year 
following active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, 
diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2005), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service. The 
United States Court of Appeals for the Federal Circuit, 
however, has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2006).

At a personal hearing at the RO in September 2003, the 
veteran testified that while in Vietnam he had a rash that 
lasted for about a year. He stated that his rash broke out 
from time to time and that he had not recently had treatment 
for the rash, and that he used Vaseline to help when it 
occurred.     

Analysis

Pursuant to 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a), a 
final decision by the RO may not thereafter be reopened and 
allowed. To reopen a claim there must be "new and material 
evidence" that is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108. 
Therefore, once an RO decision becomes final under § 7105(c), 
absent the submission of new and material evidence, the claim 
cannot be reopened or readjudicated by VA. 38 U.S.C.A. §§ 
5108, 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence presented is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156, new evidence means existing evidence 
not previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

q
The veteran has not presented any new evidence regarding 
service connection for a skin disorder. The Board finds that 
the evidence received since the August 1994 final rating 
decision is not new and material and the veteran's claim is 
not reopened.


II.  Service Connection for Muscle Deterioration and Fainting 
Spells

The veteran asserts that he has muscle deterioration and 
fainting spell disorders that are related to his period of 
military service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service medical records reveal treatment for complaints of 
left foot pain diagnosed as muscle strain, hip pain, and 
Achilles tendonitis. The service medical records are absent 
for any complaints, findings or diagnoses referable to either 
muscle deterioration or fainting spell disorders. Post 
service medical records are also absent for any complaints, 
findings or diagnoses referable to either fainting spells or 
muscle deterioration disabilities. 

A necessary component of establishing service connection is 
competent medical evidence of a current disability. Id.  
There is no current competent medical evidence of fainting 
spell or muscle deterioration disabilities. The veteran 
testified concerning his claimed disabilities at a personal 
hearing in September 2003. The veteran's testimony does not 
support the existence of current fainting spell disorder or 
muscle deterioration disabilities.  Further, as a lay person, 
he is not competent to render a medical opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

In the absence of any current medical evidence of fainting 
spell or muscle deterioration disabilities, the Board is 
compelled to conclude that the weight of the evidence is 
against the veteran's claim. The claims of service connection 
for fainting spells and muscle deterioration disabilities 
fail for lack of currently diagnosed disabilities. 

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In January 2002, May 2003, and in July 2005, VA sent letters 
notifying the veteran of the evidence necessary to establish 
service connection and new and material evidence claims. The 
veteran has been informed of what he was expected to provide 
and what VA would obtain on his behalf, and asked him to 
provide VA with any evidence he may have pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify. Any defect with respect to the timing of the notice 
requirement was harmless error. The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims.  The duty to assist contemplates that VA will 
help the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The Social Security Administration has indicated that their 
files for the veteran have been destroyed. The veteran has 
not notified VA of any additional available relevant records 
with regard to his claim. Further medical information or 
medical examinations have not been requested or deemed 
necessary.  The VA's duty to assist has been met. 

In light of the denial of the veteran's claims no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a skin 
disorder, and the claim is not reopened.

Service connection for muscle deterioration is denied.

Service connection for fainting spells is denied.


REMAND

As indicated previously, this case was remanded to the RO in 
April 2005 to obtain additional information. A that time, the 
remand requests included providing the veteran with VA 
genitourinary and audiological medical examinations in light 
of service and post-service medical findings revealing 
treatment for epididimytis and service medical evidence of 
hearing loss. VA administrative records show that while the 
veteran was scheduled for medical examinations, they were 
cancelled by him.  

The necessity to present for scheduled VA medical 
examinations cannot be over emphasized. There is no 
indication that the veteran has specifically been informed 
that it is his responsibility to report for any scheduled 
examination, and to cooperate in the development of the 
claim, and that the consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 (2006).  The veteran should 
be afforded another opportunity to present for pertinent 
medical examinations.     

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA genitourinary 
examination in order to determine the 
current nature and etiology of any chronic 
genitourinary condition. All indicated 
special studies and tests should be 
accomplished. The claims folder should be 
made available to the examiner for use in 
studying the case. Based on a review of 
the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a 
chronic genitourinary condition associated 
with injury, disease or event noted in his 
military service. In particular, the 
examiner is asked to answer the following 
question: Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran has a chronic 
genitourinary condition, including bladder 
infections, that can be related to the 
veteran's military service? The clinical 
basis for the opinion should be set forth 
in detail.

2.  Provide the veteran a VA audiometric 
examination in order to determine the 
current nature and etiology of any existing 
hearing loss disability. All indicated 
special studies and tests should be 
accomplished. The claims folder should be 
made available to the examiner for use in 
studying the case. Based on a review of the 
clinical record, the examiner is requested 
to provide an opinion as to whether the 
veteran currently has hearing loss 
associated with injury, disease or event 
noted in his military service. In 
particular, the examiner is asked to answer 
the following question: Is it more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran currently has a 
hearing loss that is causally related to 
his military service? The clinical basis 
for the opinion should be set forth in 
detail.

3.  Thereafter, the RO should readjudicate 
the claims. If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal. An 
appropriate period of time should be 
allowed for response.
	      
 4.  The RO must specifically notify the 
veteran that it is his responsibility to 
report for any scheduled examination and to 
cooperate in the development of the claim, 
and that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2006). In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.
	      
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


